DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a timeseries consumer configured to receive…” “a timeseries archiver configured to identify…” “a timeseries purger configured to drop…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, claim limitations “a timeseries consumer configured to receive timeseries data”; “a timeseries archiver configured to identify recent records of the data table”; “a timeseries purger configured to drop an archived partition of the data table” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-11 depend on claim 1 and therefore inherit its deficiencies.

Claims 1 and 12 recites the limitation "the track table set" in the first limitation of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 and 13-20 depend on claims 1 and 12 respectively so the inherit the same deficiency. 

Claims 1 and 12 recites in parts “record metadata…at a track table with an initial insert value in the track table set to support responsive data archival. It is unknown what the insert value is. 
Claims 2-11 and 13-20 depend on claims 1 and 12 respectively so the inherit the same deficiency. 

Claims 1 and 12 recites in parts “a timeseries archiver configured to identify…based on at least one insert time and at least one archival time of a milestone. This limitation is not clear. It’s not clear what insert time and archival time are or of what. the way the claim is drafted now seems like the insert time and archive time are times of insertion of milestone table and backup of milestone table. the applicant may change the claim to clarify that the insert time and archival time are time of inserting data to data table or milestone table and time of archiving data to data table or milestone table.
Claims 2-11 and 13-20 depend on claims 1 and 12 respectively so the inherit the same deficiency. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  initial insert value was recorded in track table to support archiving but the archiving was performed based solely on a milestone table. a step of using the track table to support archiving is missing.

Claim 10 recites “wherein the timeseries purger drops the archived partition as an I/O-less transaction” it is unclear what I/O-less transaction means.

Claim 11 recites: “wherein: the at least one archival time of the milestone table is a most recent insert timestamp value of at least one archived record; and the at least one archival time of the track table is an oldest timestamp value”.  It is unclear what the most recent insert timestamp value and the oldest timestamp value are associated to (e.g. is it the time of inserting data into data table or is it the time of inserting data into an archive?).


The claim as drafted currently confusing and examiner does not know what is the purpose of multiple tables beside the table that store the timeseries. For the purpose of examination, examiner is interpreting the claims storing time series in table partitions based on insertion time of the timeseries data and archiving data by tracking archived data using timestamps in order to subsequently archive only new data based on comparing the time stamp of a last archived data with timestamp of inserted data in the timeseries data table. then deleting the archived data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 5, 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0329828 A1) published on Nov. 16, 2017, in view of Yadav et al. (US 2021/0133046 A1) filed on Oct. 30, 2019, further in view of Arye et al. (US 2021/0034598 A1) filed on Jul. 31, 2020.


Claim 1: Gupta teaches: A system for managing timeseries data comprising:
 a timeseries consumer configured to receive timeseries data from a plurality of devices, provide the timeseries data to a particular partition of a plurality of partitions of a data table based on an insert time of the timeseries data to the data table (par.0013, data received from plurality of devices and added to partition based on time during which data is received)  and record metadata associated with the timeseries data provided to the particular partition at a track table with an initial insert value in the track table set to support responsive data archival (par.0014, storing metadata tables that associates timeseries data with time periods during which data is received. Par.0060, each column of the metadata table represents time period during which data stored in timeseries data 305 have been received). 
Gupta does not explicitly teach:
 a timeseries archiver configured to identify recent records of the data table based on at least one insert time and at least one archival time of a milestone table, archive the timeseries data of the data table associated with the recent records to an external system, and update the at least one archival time of the milestone table and the track table; and
 a timeseries purger configured to drop an archived partition of the data table based on determining that all records of the archived partition have been archived.
On the other hand, Yadav teaches: a timeseries archiver configured to identify recent records of the data table based on at least one insert time and at least one archival time of a milestone table, archive the timeseries data of the data table associated with the recent records to an external system, and update the at least one archival time of the milestone table and the track table (par. 0090, recording time of last backup generation. Par.0092, comparing the last backup generation time to the last modification time (recent records), identifying portion of user’s data that was modified (this could include new records) after the last backup. Par.0093, an incremental backup is generated based on the identified portion of the user’s data).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the incremental backup of Yadav to the timeseries management system of Gupta to produce an expected result of identifying recent data records based on insert time and archive time of milestone table. The modification would be obvious because one of ordinary skill in the art would be motivated to backup (archive) only new data since last backup therefore saving time and resources.
The combination of Gupta and Yadav does not explicitly teach: a timeseries purger configured to drop an archived partition of the data table based on determining that all records of the archived partition have been archived.
On the other hand, Arye teaches: a timeseries purger configured to drop an archived partition of the data table based on determining that all records of the archived partition have been archived (par. 0229 and 0238, dropping the entire chunks once their records are at least 12 hours old rather than partially deleting individual rows within chunks).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the chunk dropping of Arye to the timeseries management system of Gupta to produce an expected result of dropping an archived partition. The modification would be obvious because one of ordinary skill in the art would be motivated to perform efficient data deletion (Arye, par.0238).

Claim 2. The combination of Gupta, Yadav and Arye teaches the system as described in claim 1. Gupta further teaches: wherein the timeseries consumer writes the timeseries data to the particular partition having a time range corresponding to the insert time of the timeseries data (par.0079, wherein the chunk is associated with time range 00:00:00-11:59:59.999 and store records with values falls within that time range). 

Claim 5. The combination of Gupta, Yadav and Arye teaches the system as described in claim 1. Gupta further teaches: wherein the track table includes a device identification (par.0014, metadata table (track table) includes device ID), an insert time (par.0025, date and time of received data)
Yadav further teaches: and an archival time for each device record (par.0083, wherein the last backup generation time is stored separately).  

Claim 7. The combination of Gupta, Yadav and Arye teaches the system as described in claim 1. Gupta further teaches: wherein the timeseries consumer writes the insert time of the timeseries data to the data table to the track table (par.0028, metadata manager 120 store new data element in an entry in the time series data 142… the entry is associated with timestamp).

Claim 8. The combination of Gupta, Yadav and Arye teaches the system as described in claim 1. Yadav further teaches: wherein the timeseries archiver determines the recent records based on the timeseries data that has been inserted since the last archival time (par. 0090, recording time of last backup generation. Par.0092, comparing the last backup generation time to the last modification time (recent records), identifying portion of user’s data that was modified (this could include new records)

Claim 10. The combination of Gupta, Yadav and Arye teaches the system as described in claim 1. Arye further teaches: wherein the timeseries purger drops the archived partition as an I/O-less transaction (par. 0229 and 0238, dropping the entire chunks once their records are at least 12 hours old rather than partially deleting individual rows within chunks).

Claim 11. The combination of Gupta, Yadav and Arye teaches the system as described in claim 1. Arye further teaches: wherein: the at least one archival time of the milestone table is a most recent insert timestamp value of at least one archived record; and the at least one archival time of the track table is an oldest timestamp value (par.0093, wherein the saved time can be the earliest (old) and latest (new)).

Claims 12-13, 16, 18-19 and 21-22 amount to a method claim that includes substantially the same limitations as claims 1-2, 5, 7-8 and 10-11 respectively. These claims are rejected for substantially the same rationale as presented above for claims 1-2, 5, 7-8 and 10-11.

Claim(s) 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0329828 A1) published on Nov. 16, 2017, in view of Yadav et al. (US 2021/0133046 A1) filed on Oct. 30, 2019, further in view of Arye et al. (US 2021/0034598 A1) filed on Jul. 31, 2020, further in view of Lomet et al. (US 2016/0110403 A1) published on Apr. 21, 2016.

Claim 3. The combination of Gupta, Yadav and Arye teaches the system as described in claim 1. Gupta further teaches:  wherein the data table includes a device identification (par.0078, the hypertable has attributes that includes device ID that identifies devices), a measurement identification (par.0079, the attribute includes temperature) an insert time (par.0139, the database system store insert time. par.0078, the attributes includes a array of datetime timestamps, an array of UNIX timestamps, an array of sequence numbers).
The combination does not explicitly teach: a read time for each device record.
On the other hand, Lomet teaches: a read time for each device record (par.0004, 0073,0097, 0128, 0129, wherein a hash table includes bucket that contain a most recent read time of each respective record).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the recent read time of Lomet to the timeseries management system of Gupta to produce an expected result of a read time for each device record. The modification would be obvious because one of ordinary skill in the art would be motivated to maintain timestamp order concurrency control (Lomet, par.0073).


Claim 4. The combination of Gupta, Yadav and Arye teaches the system as described in claim 3. Gupta further teaches: wherein the data table includes at least one timeseries value for each device record (par.0041, wherein a device sends 50 data elements to be stored in the timeseries data 250. Fig. 3 shows multiple devices associated with multiple data values). 


Claim 6. The combination of Gupta, Yadav and Arye teaches the system as described in claim 1. Gupta further teaches: wherein the milestone table includes a device identification, (par.0014, metadata table (milestone table) includes device ID), a measurement identification (par.0079, the attribute includes temperature), an insert time (par.0025, date and time of received data). 
Yadav further teaches: and an archival time for each device record (par.0083, wherein the last backup generation time is stored separately).  
The combination does not explicitly teach: a read time for each device record.
On the other hand, Lomet teaches: a read time for each device record (par.0004, 0073,0097, 0128, 0129, wherein a hash table includes bucket that contain a most recent read time of each respective record).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the recent read time of Lomet to the timeseries management system of Gupta to produce an expected result of a read time for each device record. The modification would be obvious because one of ordinary skill in the art would be motivated to maintain timestamp order concurrency control (Lomet, par.0073).

Claims 14-15 and 17 amount to a method claim that includes substantially the same limitations as claims 3-4 and 6 respectively. These claims are rejected for substantially the same rationale as presented above for claims 3-4 and 6.



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0329828 A1) published on Nov. 16, 2017, in view of Yadav et al. (US 2021/0133046 A1) filed on Oct. 30, 2019, further in view of Gupta et al. (US 2018/0349230 A1) published on Dec. 6, 2018 (herein after: Gupta 2).

Claim 9. The combination of Gupta, Yadav and Arye teaches the system as described in claim 1. Yadav teaches saving the archival time (par. 0090, recording time of last backup generation) but does not explicitly teach writing the archival time in two location.
On the other hand, Gupta 2 teaches storing archival time in two location (par.0019, wherein the backup time stored on a memory of the computer and a destination location of the backup).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the backup time storage of Gupta 2 to the timeseries management system of Gupta to produce an expected result of writing the archival time to two locations. The modification would be obvious because one of ordinary skill in the art would be motivated to be able to access the archival time in the source and destination.

Claim 20 amount to a method claim that includes substantially the same limitations as claim 9. This claim is rejected for substantially the same rationale as presented above for claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0379774 [0024] ingesting temporal data from producers by plurality of flushers each correspond to upstream partition. [0052] timestamp ledger maybe a table wherein the timestamp most recent data flushed for each upstream partition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/               Examiner, Art Unit 2156                                                                                                                                                                                         
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156